Exhibit 12.1 BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) NineMonths EndedSeptember 30, 2007 2006 (As Adjusted)a Earnings: Income before income taxes $ 2,613 $ 2,588 Add: Interest and other fixed charges, excluding capitalized interest 68 91 Reasonable approximationof portion of rent under long-term operating leases representative of an interest factor 211 193 Distributed income of investees accounted for under the equity method 3 3 Amortization of capitalized interest 2 3 Less:Equity in earnings of investments accounted for under the equity method 15 16 Total earnings available for fixed charges $ 2,882 $ 2,862 Fixed charges: Interest and fixed charges $ 80 $ 102 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 211 193 Total fixed charges $ 291 $ 295 Ratio of earnings to fixed charges 9.90x 9.70x aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. FORM 10-Q E-2
